EXHIBIT 10.30 Equity Transferring Agreement Party A (Assignor): SinoHub SCM Shanghai Ltd. Party B (Assignee): SinoHub Electronics Shenzhen Ltd. In order to expand the logistic business in the east China, and better serve and assist with the goods circulation in the eastern and southern area of China, SinoHub Electronics Shenzhen Ltd. (Party B) invested RMB10,000,000 in Shanghai in 2005 to establish SinoHub SCM Shanghai Ltd. (Party A), the business scope of which involves the international trade and commissioned customs declarations.
